PER CURIAM.
The employer and the servicing agent appeal from the judge of compensation claims’ final order that 1) included the claimant’s concurrent employment in the calculation of average weekly wage (AWW) and 2) awarded temporary partial disability benefits beyond a certain date. We affirm. The determination of AWW is supported by our recent en banc decision in Vegas v. Globe Security, 627 So.2d 76 (Fla. 1st DCA 1993). See also Nowak v. YMCA South County, 629 So.2d 1083 (Fla. 1st DCA 1994). On the second issue, we find competent substantial evidence in the record to support the award of benefits based on wage-request forms covering the entire period of the award.
AFFIRMED.
SMITH, MINER and MICKLE, JJ., concur.